Citation Nr: 1446668	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  07-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for a lumbar spine disability.  
 
3. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1981, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 
In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current cervical spine disability is causally related to, or aggravated by, an event, injury, or disease in service, or that cervical arthritis was manifested to a compensable degree within one year of service separation.  

2. The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is causally related to, or aggravated by, an event, injury, or disease in service, or that lumbar arthritis was manifested to a compensable degree within one year of service separation.  


CONCLUSIONS OF LAW

1. Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2005 and September 2008, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claims on appeal were readjudicated by the RO in the March 2014 supplemental statement of the case (SSOC).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for cervical spine and lumbar spine disabilities and identified evidence to be secured (i.e., evidence establishing a link between the Veteran's current diagnoses and an event, injury, or disease in service).  The Veteran was assisted at the hearing by an accredited representative of the California Department of Veterans Affairs.  He was afforded a 60-day abeyance period for submission of additional evidence.  That time period lapsed; no additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  The Veteran was afforded a VA examination in March 2014 which addressed the lumbar spine issue.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for a cervical spine disability because such was not necessary.  As explained below, the Veteran's service treatment records were negative for cervical spine complaint, treatment, or diagnosis, and the record is silent for any competent medical evidence of a probative link between his current cervical spine disability and service.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to the cervical spine.  

January 1978 SPRs show that the Veteran requested a transfer off of the USCGC Blackhaw due to his dissatisfaction with the working conditions onboard and the always fluctuating underway schedule.  He was recommended for transfer to shore duty with the maintenance and repair team.  SPRs also show that in February 1978, the Veteran had 10 months and 10 days of sea duty, and that in January 1981, his total cumulative sea duty was 10 months and 10 days.  A chronological record of service shows that the Veteran was stationed aboard the USCGC Blackhaw from April 1977 until February 1978, and that for the remainder of his service he was stationed at the USCG Station San Francisco and the USCG Station Mare Island.  

An partial, undated (but prior to October 1977) STR submitted by the Veteran shows that the Veteran was seen for low back pain with occasional tingling to both legs, X-rays were negative, the diagnosis was low back pain - not otherwise specified, and he was instructed to rest for one week.  

A March 1978 STR shows that the Veteran was seen for low back pain due to weight lifting; the diagnosis was severe muscle strain of the lower back.  STRs show that the Veteran continued to complain of back pain 4 days later, X-rays of the lumbosacral spine were within normal limits, and that his back pain was resolving following physical therapy training.  

On September 1980 release from active duty examination, clinical evaluation of the Veteran's spine was normal.  On a September 1980 report of medical history, the Veteran indicated "Don't Know" regarding recurrent back pain.  A July 1981 termination of health record shows that the Veteran indicated that he had been informed of the findings of the physical examination given to him for release from active duty, agreed with the findings of the examination physician, and did not desire to make a statement in rebuttal.  

January 1986 private treatment records from Kaiser Permanente Medical Center (Kaiser) show that the Veteran reported that, in November 1985, he had a sudden onset of an electrical sensation down his spine while he was crawling in an attic.  A computed tomography (CT) scan, myelogram, and magnetic resonance imaging (MRI) revealed an acute cervical disc at C6-7.  He underwent surgery for a herniated cervical disc.

A January 1986 doctor's first report of occupational injury or illness form from Dr. R.S. indicates that the Veteran injured his spinal column after crawling in an attic.  

A January 1987 private treatment record from Kaiser shows that the Veteran had numbness in his hands and legs.  

A January 1990 private treatment record from Kaiser shows that the Veteran had paresthesias, and that MRI did not reveal pressure on spinal cord.  February 1991 MRI of the lumbar spine revealed herniation of the L5-S1 and L4-5 intervertebral discs.  

February through April 1991 private treatment records from Kaiser show that the Veteran had pain in his left leg for about a year with recent onset of pain in his right leg, and show that he underwent surgery for a herniated disc of the lumbosacral spine.  April 1991 MRI of the cervical spine revealed a combination of postoperative changes and recurrent disc herniation.  

A May 1991 private treatment record from Kaiser shows that the Veteran's left leg pain resolved, he still had pain in his left arm, and that he was very active in his work as a roofer.  

November and December 1991 private treatment records from Kaiser show that the Veteran reported sciatica over the preceding month and indicated that an MRI of the lumbar spine revealed a combination of postoperative changes and recurrent disc herniation.

January 1992 private treatment records from Kaiser show that the Veteran reported that he had been doing well in his job as a roofer until about 3 months ago when the pain in his left leg returned, and that he underwent surgery for recurrent herniated disc and epidural fibrosis at L5-S1.  

September and October 2005 VA treatment records show that the Veteran presented with right arm pain, weakness, and atrophy after injuring his neck while kayaking.  He reported a history of low back pain since an injury in service in 1977, that in 1985 he was crawling in an attic and felt a sudden sensation of an "electrical shock" down his arms and legs, and that he had a C6-C7 laminectomy in 1985 and L5-S1 laminectomies in 1991 and 1992.  It was noted that his history of cervical spine disease was not completely clear in terms of timing, but that he was able to compensate for gradual loss of strength until the past few days.  The Veteran underwent a C3-C4 laminectomy and a C5 foraminotomy.  

In his October 2005 formal claim, he stated that he injured his neck when he was walking in the engine room, a deck plate was not in place, and he fell and caught himself with his right hand and pulled his neck.  He indicated that sometime after the incident, the corpsman sent him to the hospital in San Francisco where they took X-rays and gave him light duty.  He asserted that he complained and reported his back pain on the discharge physical examination, but never found the source of the problem until he sought treatment in 1985 when testing found a neck injury.  He stated that "[t]he neck never had pain that I could recall."  

A January 2007 VA treatment record shows that the Veteran reported that he performed search and rescue duties for 4 years on active duty, he injured himself at age 28, and has had persistent neck and back pain since.  

December 2007 VA treatment records show that the Veteran was seen for cervical pain, and that MRI revealed degenerative disc disease (DDD) of the lumbar spine, central canal stenosis of the cervical spine, and bony fusion of C6-7.

In a February 2008 statement, the Veteran indicated that in 1977 he injured himself in the engine room of his ship when he stepped into a hole where a grate was missing and fell to the lower level resulting in a scrape on his leg and a burning sensation the following day in his lower back.  He stated that he was evaluated with X-rays and placed on light duty.   

March through June 2008 VA treatment records indicate that MRI revealed cervical stenosis and kyphosis.  

A February 2010 VA treatment record shows that the Veteran reported that he was in rescue on 25 foot vessels, often jumping waves with some trauma to his spine.  

A July 2010 private treatment record from M.C., a marriage and family therapist, indicates that the Veteran has been seeing him since April 2009 and that the Veteran suffers from chronic pain in his neck and back.  

In a July 2010 statement, the Veteran asserts that when he reported that he injured his back while crawling around in an attic, he was simply reporting what he was doing when he had the sudden onset of an electrical sensation down his spine, and that he did not relate his symptoms to an injury in service due to psychiatric symptoms from his alleged PTSD.  He stated that it is impossible to damage a spine as severely as he did by crawling around in an attic on one occasion, but rather it is more plausible that his injuries were sustained from the impacts of his boat on rough seas.  

March 2011 and March 2012 VA treatment records show that the Veteran reported that he sustained a neck injury 30 years prior when he jumped out of a boat into a surf, causing acute feet and arm tingling that progressed to the point he became "paralyzed from ribs down" 5 years later.

March 2014 private treatment records from R.C., an acupuncturist and oriental medical doctor, shows diagnoses of neck, thoracic, and lower back pain.  

On March 2014 VA examination, the examiner indicated that the claims file was reviewed.  The Veteran reported that he sustained a back injury in service when he stepped into a hole and fell, grabbing a railing above, and twisting his back.  A few days later he had a burning sensation in his back and pain radiating to the arches of his feet, was seen by a medic, sent to the marine hospital for X-rays, and was placed on light duty, but continued to have lower back pain.  The Veteran indicated that he believed that his sea duties of being a search and rescue swimmer and doing multiple jumps for about 300 rescues, his cervical spine disability was caused by his active duty back injury in 1977.  The diagnoses were lumbosacral strain, DDD, and intervertebral disc syndrome.  The examiner opined that the Veteran's lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  She explained that review of the claims file and private medical records did not demonstrate evidence of continued lower back pain caused by the Veteran's initial injury; there was no evidence of chronic lower back pain after his initial lower back strain; there was no visit regarding back care nor back complaints or sciatica symptoms in 1979 or 1980 in the STRs; he replied "I don't know" regarding back pain on his separation examination; the STRs and postservice treatment records do not show continued low back complaints; it was only in 1985 that he consulted at Kaiser for his cervical spine, and the lumbar spine was not addressed until 1990; and she did not find any evidence of continuity of lower back symptoms from active duty until 1990, or that his active duty lower back sprain as diagnosed in his STRs has been the cause of his current diagnosis of DDD with intervertebral disc syndrome. 

At the August 2014 hearing, the Veteran testified that he injured his lower back when he fell in an open hatch and reached up to grab the railing.  He testified that he always complained about it but his complaints were ignored.  He stated that following service, in 1985, his legs suddenly gave out on him and he became numb from the chest down.   

Cervical Spine

It is not in dispute that the Veteran has a cervical spine disability, as VA treatment records show that he has cervical spine disease.  The Veteran alleges that he injured his cervical spine in service and has had persistent symptoms since.  Although STRs show that the Veteran was diagnosed with low back pain in service, they do not show any complaints, treatment, findings, or diagnosis regarding the cervical spine.  Furthermore, on September 1980 release from active duty examination, clinical evaluation of the spine was normal, and on the Veteran indicated "I don't know" regarding whether he had current back pain, while at the same time he specifically reported that he had other, unrelated conditions.  Additionally, a July 1981 termination of health record shows that the Veteran indicated that he had been informed of the findings of the physical examination given to him for release from active duty, he agreed with the findings of the examination physician, and did not desire to make a statement in rebuttal.  Furthermore, the Board finds that the findings on the September 1980 examination are highly probative in this matter, because those findings were contemporaneously recorded with his examination and were confirmed by the Veteran in his statement on the July 1981 termination of health record.  The Board finds that the overall evidence weighs against a finding that the Veteran sustained a cervical spine injury in service.  

There is no evidence in this case to indicate that the Veteran's arthritis of the cervical spine was present to a compensable degree during active service or within one year of his separation from active service.  Thus, consideration of service connection for arthritis of the cervical spine on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331.

The initial postservice report of cervical spine symptoms was when he sought treatment at Kaiser in January 1986.  Significantly, at that time, he attributed his symptoms to a postservice injury.  Specifically, he reported that in November 1985, he had a sudden onset of an electrical sensation down his spine while he was crawling in an attic.  The Board finds this statement, made in the course of treatment, to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.)  Although the Veteran now asserts that, on January 1986 treatment, he simply failed to mention that he had injured his cervical spine in service, the Board finds that his more recent assertions of a cervical spine injury in service and continuity of symptoms since are inconsistent with his prior statements made in July 1981 and January 1986.  Furthermore, his more recent assertions of an injury in service were not made until just prior to the filing of his instant claim for compensation in October 2005.  Therefore, the Board finds his more recent assertions of a cervical spine injury in service and continuous symptomatology since are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Pond v. West, 12 Vet. App. 341 (1999).  

Whether the Veteran's cervical spine disability (in the absence of credible evidence of continuity, as here) may be related to remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran asserts that his cervical spine disability is related to experiences in service, he is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his lumbar spine disability is related to service/injuries therein.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's current cervical spine disability was incurred in service or may be presumed to have been incurred in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

Lumbar Spine

There is no evidence in this case to indicate that the Veteran's arthritis of the lumbar spine was present to a compensable degree during active service or within one year of his separation from active service.  Thus, consideration of service connection for arthritis of the lumbar spine on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331.

It is not in dispute that the Veteran has a current lumbar spine disability, as lumbosacral strain, DDD, and intervertebral disc syndrome were diagnosed on March 2014 VA examination.  It is also not in dispute that the Veteran sustained injuries to his lumbar spine in service, as shown by his STRs.  What the Veteran must still show to substantiate his claim of service connection for a lumbar spine disability is evidence of a nexus between such disability and the injuries in service.  

The Veteran asserts that he has had persistent back pain since his low back injuries in service.  He stated that he always complained about it, but his complaints were ignored.  The Veteran's STRs show that he was seen for low back pain in about October 1977 and again in March 1978, and that later in March 1978, his low back pain was resolving following physical therapy.  On September 1980 release from active duty examination, the Veteran indicated "I don't know" regarding whether he had recurrent back pain.  However, on clinical evaluation, the lumbar spine was normal.  Although the Veteran asserts that he reported his back pain on the discharge physical examination, the Board notes that the Veteran did not indicate "yes" regarding whether he had recurrent back pain, and the Board finds it reasonable that he would have provided an affirmative response in the same way he had reported wrist/joint pain on the separation examination.  Furthermore, in the July 1981 termination of health record, the Veteran indicated that he had been informed of the findings of the physical examination given to him for release from active duty, agreed with the findings of the examination physician, and did not desire to make a statement in rebuttal.  Additionally, postservice treatment [for a cervical spine disability] records from January 1986 do not show reports of a history of persistent low back pain since his injuries in service.  The Board finds it reasonable that the Veteran would have reported such a history when he sought treatment in January 1986 had such symptoms been present.  See Rucker, 10 Vet. App. at 73.  The Board finds that the overall evidence weighs against a finding that the Veteran manifested a chronic lumbar spine disability in service, particularly in light of the findings of the 2013 VA examiner that "there was no evidence of chronic LBP [low back pain] after his initial lower back strain."  

Regarding persistent symptoms of lumbar spine pain since service, the Board notes that the initial postservice record of lumbar spine symptoms was in January 1990, approximately 9 years after the Veteran's separation from active duty.  As noted above, in January 1986, the Veteran did not report a history of persistent low back pain when he sought orthopedic treatment, and the Board finds it reasonable that he would have if he had had such persistent symptoms.  At that time, the Veteran reported that he had a sudden onset of back symptoms while crawling around in an attic.  Finally, his more recent assertions of persistent lumbar spine symptoms since service were not made until just prior to the filing of his instant claim for compensation in October 2005.  Therefore, the Board finds his more recent assertions of persistent lumbar spine pain since not credible.  See Caluza, 7 Vet. App. 498; see also Pond, 12 Vet. App. 341.  The Board finds that the preponderance of the evidence weighs against a finding of persistent lumbar spine symptoms since service.  

Whether the Veteran's lumbar spine disability (in the absence of credible evidence of continuity, as here) may be related to remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran asserts that his lumbar spine disability is related to the impacts of his boat on rough seas, he is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his lumbar spine disability is related to service/injuries therein.  Consequently, his opinion in this matter is not competent evidence.  

The competent evidence in the record that directly addresses the question of whether his low back disability is related to service/injuries therein is against his claim.  On March 2014 VA examination, the examiner opined that the Veteran's lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that her careful detailed review of the record did not find any evidence of continuity of lower back symptoms from active duty until 1990, or that the Veteran's active duty lower back sprain as diagnosed in his STRs has been the cause of his current diagnosis of DDD with intervertebral disc syndrome.  As the VA examiner's opinion demonstrates familiarity with the entire record and cites to clinical data, the Board finds it to be highly probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability is related to service or may be presumed to have been incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.


ORDER

The appeal seeking service connection for a cervical spine disability is denied.  

The appeal seeking service connection for a lumbar spine disability is denied.  


REMAND

Regarding the Veteran's claim of service connection for PTSD, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Notably, the record reflects various psychiatric diagnoses, including PTSD, depression, psychotic disorder, and anxiety disorder.  The Board has recharacterized the issue on appeal accordingly.  

November 2013 VA treatment records show a diagnosis of PTSD, based in part on an alleged stressor event in which the Veteran witnessed a fellow shipmate fall through a hatch and get injured in July, August, or September 1977.  However, the RO's September 2007 formal finding of a lack of information required to corroborate stressors indicated that the Veteran's January 2007 VA Form 21-0781 "failed to provide full names of casualties" as required by the Joint Services Records and Research Center (JSRRC).  A close review of the record found a March 2009 VA mental health record that indicates the full name of the fellow shipmate, B.R., who was injured in the alleged incident.  As the record appears to contain sufficient information to attempt verification with the JSRRC, a remand is necessary.  

Additionally, a September 2008 VA psychiatric evaluation shows that the Veteran reported that when he was about 28 years old, he was seen by a counselor or psychiatrist and was prescribed Haldol.  The record also shows that he had previously been prescribed risperidone and olanzapine for anxiety.  A review of the record did not find any attempts to seek such records.  As records of any postservice psychiatric treatment are pertinent evidence in this matter, they must be sought.  

Finally, the most recent VA treatment records available for review are dated March 2014.  As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treatment records must be secured.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressor of witnessing his fellow shipmate, B.R. [full name noted in March 2009 VA mental health treatment record], fall through a hatch and injure himself in July, August, or September 1977.  

2. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his psychiatric disability (i.e., those records that are not already associated with the record) to specifically include records of postservice psychiatric treatment/counseling (noted in the September 2008 VA psychiatric evaluation), and to provide any releases necessary for VA to secure such records.  The AOJ must secure complete records of any evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his disability since March 2014.  

3. If, and only if, the JSRRC is able to verify the Veteran's alleged stressor event, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include the stressor event verified by the JSRRC)?  For the purpose of responding to this question, the examiner should only consider the stressor verified by the JSRRC.

(c) If a psychosis is diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such became manifested within the first year following the Veteran's discharge from active duty service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


